DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Applicant’s Claim Amendment and Remarks, filed 04/26/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) over “A Next-Generation Secure Cloud-Based Deep Learning License Plate Recognition for Smart Cities”, Polishetty et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Discovering Anomalies and Root Causes in Applications via Relevant Fields Analysis”, Zhao et al..

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Discovering Anomalies and Root Causes in Applications via Relevant Fields Analysis”, Zhao et al. (referred hereafter Zhao et al.).
Referring to claim 1, Zhao et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, Abstract; Figure 1), the computer arrangement is configured to perform procedures comprising:
receiving first information related to data (Figure 1) to be read by the at least one APM agent located at the at least one server (e.g., “As the data flows into the system, it may come from a large number of agents hosted on distributed servers.” – page 1664, A. Data Ingestion, Processing and Indexing section), the first information being information based on which the at least one APM agent or the at least one server determines whether the data is a data type (e.g., “Structured”, “Unstructured” – page 1665, 2) Field Extraction section), and the first information including at least one of a file extension associated with the data, a structure of the data, or a metadata related to the data (e.g., “HTTP status code, mobile device type, thread name, class file name, etc.” - page 1665, 2) Field Extraction section) (page 1664, A. Data Ingestion, Processing and Indexing section; page 1665, 1) Data Ingestion section; Figure 1);
generating second information by assigning a score (e.g.,  scoring algorithm – Abstract; pages 1664-1665, B. Relevant Fields Query section; page 1665, 4) Relevant Fields Processing section) to the first information using at least one machine learning procedure (page 1665, 1st col., lines 4-14; page 1665, 2) Field Extraction section; page 1665, 2nd col., last para.), the second information including a percentage accuracy for the data being the data type based on the score (page 1665, 6) Scoring section, Equation 1; page 1666, 2nd col., lines 2-13; page 1667, 1st col., last para. to 2nd col., 1st para.);
classifying (e.g., indexing - Abstract) whether the data is the data type based on the second information (page 1664, A. Data Ingestion, Processing and Indexing section; pages 1664-1665, B. Relevant Fields Query section; page 16653) Indexing section; page 1667, 1st col., last para. to 2nd col., 1st para.); and
determining at least one data plugin (e.g., data ingestion) associated with the data based on the classification, the at least one data plugin being used to read, analyze, and recognize the data (page 1664, A. Data Ingestion, Processing and Indexing section; page 1665, 1) Data Ingestion section; page 1667, 3) Case Study 2: Investigating Slow Business Transactions section). 
As to claim 2, Zhao et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, Abstract; Figure 1), wherein the computer arrangement is further configured to classify the data to be the data type when the score meets or exceeds a score threshold (page 1665, 6) Scoring section, Equation 1). 
Referring to claim 3, Zhao et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is further configured to determine if the data is labeled as the data type prior to classify the data (e.g., “Structured”, “Unstructured” – page 1665, 2) Field Extraction section). 
As to claim 4, Zhao et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is configured to generate the second information based on the first information, the first information further including at least one of (i) at least one log associated with the data (page 1664, A. Data Ingestion, Processing and Indexing section; page 1665, 2) Field Extraction section), (ii) transaction data associated with the data (page 1664, A. Data Ingestion, Processing and Indexing section; page 1665, 3) Indexing section), (iii) server metrics associated with the data (page 1667, 3) Case Study 2: Investigating Slow Business Transactions section), (iv) at least one time stamp associated with the data (page 1665, 2) Field Extraction section; page 1666, 2) Case Study 1: Finding Root Causes from Application Logs: 1st para.), (v) infrastructure data associated with the data, (vi) domain knowledge, or (vii) environment knowledge (page 1667, 3) Case Study 2: Investigating Slow Business Transactions section). 
Referring to claim 5, Zhao et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is further configured to generate the second information using at least one natural language processing procedure (e.g., “Structured”, “Unstructured” – page 1665, 2) Field Extraction section). 
Abstract; Figure 1), wherein the classification includes a relation to at least one programming language (e.g., Java - page 1665, 1) Data Ingestion section). 
Referring to claim 7, Zhao et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the classification includes no relation to a known programming language (e.g., “Unstructured” – page 1665, 2) Field Extraction section). 
As to claim 8, Zhao et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is configured to classify the data as having no relation to the known programming language if the score is below a particular threshold (page 1665, 6) Scoring section, Equation 1). 
Referring to claim 9, Zhao et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is configured to classify the data as the data type based on the second information (page 1664, A. Data Ingestion, Processing and Indexing section; pages 1664-1665, B. Relevant Fields Query section; page 16653) Indexing section; page 1667, 1st col., last para. to 2nd col., 1st para.). 
As to claim 10, Zhao et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, Abstract; Figure 1), wherein the computer arrangement is configured to classify the data as the data type if the score is above a particular threshold (page 1665, 6) Scoring section, Equation 1). 
Referring to claim 11, Zhao et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the score is a probability (e.g., probabilistic algorithm - page 1665, 2) Field Extraction section). 
As to claim 12, Zhao et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is further configured to store the first information in a collector prior to generating the second information (page 1665, 5) Dynamic Baseline section). 
Referring to claim 13, Zhao et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is further configured to modify the data stored in the collector based on the classification (page 1665, 5) Dynamic Baseline section). 
As to claim 14, Zhao et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the at least one server is a live server (Figure 1). 
Referring to claim 15, Zhao et al. disclose a system for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), comprising:
Figure 1) configured to:
receive first information related to data (Figure 1) to be read by the at least one APM agent located at the at least one server (e.g., “As the data flows into the system, it may come from a large number of agents hosted on distributed servers.” – page 1664, A. Data Ingestion, Processing and Indexing section), the first information being information based on which the at least one APM agent or the at least one server determines whether the data is a data type (e.g., “Structured”, “Unstructured” – page 1665, 2) Field Extraction section), and the first information including at least one of a file extension associated with the data, a structure of the data, or a metadata related to the data (e.g., “HTTP status code, mobile device type, thread name, class file name, etc.” - page 1665, 2) Field Extraction section) (page 1664, A. Data Ingestion, Processing and Indexing section; page 1665, 1) Data Ingestion section; Figure 1);
determine if the first information is associated with at least one known data type (e.g., “Structured”, “Unstructured” – page 1665, 2) Field Extraction section);
generate second information by assigning a probability (e.g., probabilistic algorithm) of at least one data type to the first information if the first information is determined not to be the at least one known data type (page 1665, 2) Field Extraction section), the second information including a percentage accuracy for the data being the data type based on the probability (page 1665, 6) Scoring section, Equation 1; page 1666, 2nd col., lines 2-13; page 1667, 1st col., last para. to 2nd col., 1st para.);
classify (e.g., indexing - Abstract) the data based on the second information (page 1664, A. Data Ingestion, Processing and Indexing section; pages 1664-1665, B. Relevant Fields Query section; page 16653) Indexing section; page 1667, 1st col., last para. to 2nd col., 1st para.); and
store the data in a collector based on the classification (page 1664, A. Data Ingestion, Processing and Indexing section; pages 1664-1665, B. Relevant Fields Query section; page 1665, 3) Indexing section). 
As to claim 16, Zhao et al. disclose a system for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), wherein the computer hardware arrangement is further configured to assign at least one data plugin (e.g., data ingestion) to the data based on the classification (page 1664, A. Data Ingestion, Processing and Indexing section; page 1665, 1) Data Ingestion section; page 1667, 3) Case Study 2: Investigating Slow Business Transactions section). 
Referring to claim 17, Zhao et al. disclose a system for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), wherein the computer hardware arrangement is configured to generate the second information based on at least one of (i) at least one log associated with the data (page 1664, A. Data Ingestion, Processing and Indexing section; page 1665, 2) Field Extraction section), (ii) transaction data associated with the data (page 1664, A. Data Ingestion, Processing and Indexing section; page 1665, 3) Indexing section), (iii) server metrics associated with the data (page 1667, 3) Case Study 2: Investigating Slow Business Transactions section), (iv) at least one time stamp associated with the data (page 1665, 2) Field Extraction section; page 1666, 2) Case Study 1: Finding Root Causes from Application Logs: 1st para.), (v) infrastructure data associated with the data, (vi) domain knowledge, or (vii) environment knowledge (page 1667, 3) Case Study 2: Investigating Slow Business Transactions section). 
As to claim 18, Zhao et al. disclose a method for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), comprising:
receiving first information related to data (Figure 1) to be read by the at least one APM agent located at the at least one server (e.g., “As the data flows into the system, it may come from a large number of agents hosted on distributed servers.” – page 1664, A. Data Ingestion, Processing and Indexing section), the first information being information based on which the at least one APM agent or the at least one server determines whether the data is a data type (e.g., “Structured”, “Unstructured” – page 1665, 2) Field Extraction section), and the first information including at least one of a file extension associated with the data, a structure of the data, or a metadata related to the data (e.g., “HTTP status code, mobile device type, thread name, class file name, etc.” - page 1665, 2) Field Extraction section) (page 1664, A. Data Ingestion, Processing and Indexing section; page 1665, 1) Data Ingestion section; Figure 1);
determining if the first information is associated with at least one known data type (e.g., “Structured”, “Unstructured” – page 1665, 2) Field Extraction section);
page 1664, A. Data Ingestion, Processing and Indexing section; pages 1664-1665, B. Relevant Fields Query section; page 1665, 3) Indexing section);
generating second information by assigning a probability (e.g., probabilistic algorithm) of at least one data type to the first information if the first information is determined not to be the at least one known data type (page 1665, 2) Field Extraction section), the second information including a percentage accuracy for the data being the data type based on the probability (page 1665, 6) Scoring section, Equation 1; page 1666, 2nd col., lines 2-13; page 1667, 1st col., last para. to 2nd col., 1st para.);
classifying (e.g., indexing - Abstract) the data based on the second information being above a particular threshold (page 1665, 6) Scoring section, Equation 1); and
modifying the data stored in the collector based on the classification (page 1664, A. Data Ingestion, Processing and Indexing section; pages 1664-1665, B. Relevant Fields Query section; page 1665, 3) Indexing section; 5) Dynamic Baseline section). 
Referring to claim 19, Zhao et al. disclose a method for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), wherein the generating of the second information includes applying at least one machine learning procedure to the first information (page 1665, 1st col., lines 4-14; page 1665, 2) Field Extraction section; page 1665, 2nd col., last para.). 
As to claim 20, Zhao et al. disclose a method for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), wherein the at least one machine learning procedure includes at least one convolutional neural network (page 1665, 1st col., lines 4-14; page 1665, 2) Field Extraction section; page 1665, 2nd col., last para.; page 1667, 3) Case Study 2: Investigating Slow Business Transactions section). 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/TOAN M LE/Primary Examiner, Art Unit 2864